Exhibit 99.2 CHAPTER C The securities have not been registered with the United States Securities and Exchange Commission, or the SEC, and are not being offered in the United States or to U.S. Persons. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. You should rely only on information contained in this Prospectus and the documents we incorporate by reference in this Prospectus. We have not authorized anyone to provide you with information that is different. You should not assume that the information in this Prospectus is accurate as of any date other than the date on the front of this Prospectus or that any document that we incorporated by reference in this Prospectus is accurate as of any date other than its filing date. You should not consider this Prospectus to be an offer or solicitation relating to the securities in any jurisdiction in which such an offer or solicitation relating to the securities is not authorized. Furthermore, you should not consider this Prospectus supplement to be an offer or solicitation relating to the securities if the person making the offer or solicitation is not qualified to do so, or if it is unlawful for you to receive such an offer or solicitation. You should read and consider the information in the documents that we have referred you to in “Incorporation of Certain Information by Reference” in Section 3.15 of this Prospectus and “Where You Can Find Additional Information” in Section 3.16 of this Prospectus before investing in our securities. The information incorporated by reference is considered to be part of this Prospectus. Unless the context in which such terms are used would require a different meaning, all references to “Ellomay,” “us,” “we,” “our” or the “Company” refer to Ellomay Capital Ltd. and its consolidated subsidiaries. All references to “$,” “dollar,” “US$” or “U.S. dollar” are to the legal currency of the United States of America, references to “NIS” or “New Israeli Shekel” are to the legal currency of Israel and references to “€,” “Euro” or “EUR” are to the legal currency of the European Union. We prepare our consolidated financial statements in accordance with International Financial Reporting Standards, or IFRS as issued by the International Accounting Standards Board, or IASB.For periods prior to January 1, 2009, our consolidated financial statements were prepared in accordance with generally accepted accounting principles in the United States, or U.S. GAAP. All trademarks, service marks, trade names and registered marks used in this report are trademarks, trade names or registered marks of their respective owners. Statements made in this Prospectus concerning the contents of any agreement, contract or other document are summaries of such agreements, contracts or documents and are not complete description of all of their terms. If we filed any of these agreements, contracts or documents as exhibits to this Report or to any previous filing with the Securities and Exchange Commission, or SEC, you may read the document itself for a complete understanding of its terms. 3.1.SUMMARY This summary highlights certain information about us, this offering and information appearing elsewhere in this Prospectus and in the documents we incorporate by reference. This summary is not complete and does not contain all of the information that you should consider before investing in our securities. After you read this summary, to fully understand this offering and its consequences to you, you should read this entire Prospectus carefully, including the information referred to under the heading “Risk Factors” in this Prospectus beginning on page c-12. You should also read carefully the historical consolidated financial statements, the notes thereto and other information that is incorporated by reference into this Prospectus, including our annual report on Form 20-F for the year ended December 31, 2012 that contains our audited financial statements for the year ended December 31, 2012 and our report on Form 6-K filed on December 26, 2013 that contains our unaudited condensed interim consolidated financial statements for the six month period ended June 30, 2013. Ellomay Capital Ltd. We are in the business of energy and infrastructure and our operations currently mainly include production of renewable and clean energy. We own thirteen photovoltaic plants, or PV Plants, that are connected to their respective national grids and operating as follows: (i) twelve photovoltaic plants in Italy with an aggregate nominal capacity of approximately 22.6 MWp and (ii) 85% of one photovoltaic plant in Spain with a nominal capacity of approximately 2.275 MWp. In addition, we indirectly own 7.5% of Dorad Energy Ltd., or Dorad (and an option to increase our indirect holdings in Dorad under certain conditions to 9.375%). Our current plan of operation is to operate our Italian and Spanish PV Plants, to manage our holdings in the Israeli market and to continue to identify and evaluate additional suitable business opportunities in the energy and infrastructure fields, including in the renewable energy field, through the direct or indirect investment in power producing plants, the acquisition of all or part of an existing business, pursuing business combinations or otherwise. Recent Developments Closing of the Veneto PV Plants Transaction On June 26, 2013, we closed the purchase of two unlevered Italian special purpose companies, each holding one photovoltaic (solar) plant in the Veneto Region, north Italy, or, together, the Veneto PV Plants. The final adjusted purchase price of the Veneto PV Plants was approximately 23.5 million Euros. The Veneto PV Plants were purchased on a full equity basis, with no external loans at the level of the companies that directly own them. The Veneto PV Plants are connected to the national Italian grid since August 2011 and are entitled to a Feed in Tariff of 23.8 Euro cents per KWh, in addition to the selling price of the electricity, until August 2031. Discount Bank Loan On June 20, 2013 we entered into a loan agreement with Israel Discount Bank Ltd., or Discount Bank, one of the major Israeli banks, or the Loan Agreement. Pursuant to the Loan Agreement, we received an amount of Euro 13.5 million (approximately $17.6 million), for a period of 18 months, bearing an interest at the EURO LIBOR 3 month rate plus 4.5%. The Loan Agreement permits early repayment without penalties. C - 2 The Dorad Power Plant In July 2013, the power plant, or the Dorad Power Plant, constructed by Dorad Energy Ltd., or Dorad, a private Israeli company in which we indirectly hold 7.5% (and an option to increase such holdings to 9.375%), was energized and connected to the Israeli national grid. Since July 2013 the Dorad Power Plant provides customers with approximately 440 MW. In November 2013, the Natural Gas Authority of the Israeli Ministry of National Infrastructures approved the connection of the Dorad Power Plant to the national gas pipeline network. Pursuant to a notice previously received from Dorad, the Dorad Power Plant is currently expected to start commercial operation and production of power at its full capacity of approximately 800 MW in January 2014 and provide power to its various customers, including the Ministry of Defense, Mekorot, Ossem and Fattal and Isrotel hotel networks. Listing of Ordinary Shares on the Tel Aviv Stock Exchange On October 27, 2013, our ordinary shares were listed for trading on the Tel Aviv Stock Exchange, or the TASE, under the symbol “ELOM.” We were able to list our ordinary shares on the TASE by virtue of the amendment to the Israeli Securities Law, 5728-1968, that took effect in October 2000, enabling U.S.-listed companies to dual-list on the TASE without additional regulatory requirements. Proceeds in connection with Terminated Loan Agreement On July 17, 2013 we entered a loan agreement with Erez Electricity Ltd., or Erez Electricity, which owns, among its other holdings, 24% of the pumped storage project in the Gilboa, Israel, or PSP Gilboa, pursuant to which we lent an amount of approximately NIS 770,000 (approximately $213,000) to Erez Electricity. In November 2013 in connection with the sale of Erez Electricity's holdings in PSP Gilboa to third parties, we reached an agreement with Erez Electricity according to which we are entitled to the immediate repayment of the amount lent, including interests accrued and linkage, amounting to approximately NIS 1 million (approximately $276,000) and to additional future compensation in the aggregate amount of NIS 6.7 million (approximately $1.8 million), which will be linked to the Israeli CPI and will be paid in two installments of approximately NIS 1.2 million (approximately $332,000) subject to and upon financial closing of PSP Gilboa and NIS 5.5 million (approximately $1.5 million) subject to and upon receipt of permanent licenses for generation of power and approval of the technical advisor appointed by the financial institutions who have financed PSP Gilboa to the transfer from set up phase to operational phase. We cannot at this point predict when and if such conditions will be met and therefore, when and if we will receive the additional future compensation. C - 3 Corporate Information Our legal and commercial name is Ellomay Capital Ltd. Our office is located at 9 Rothschild Boulevard, 2nd floor, Tel-Aviv 66881, Israel, and our telephone number is +972-3-7971111. Our registered agent in the United States is CT Corporation System, 111 Eight Avenue, New York, New York 10011. We were incorporated as an Israeli corporation under the name Nur Advertisement Industries 1987 Ltd. on July 29, 1987. On August 1, 1993, we changed our name to NUR Advanced Technologies Ltd., on November 16, 1997 we again changed our name to NUR Macroprinters Ltd. and on April 7, 2008, in connection with the closing of the sale of our business to HP, we again changed our name to Ellomay Capital Ltd. Our corporate governance is controlled by the Israeli Companies Law, 1999, as amended, or the Companies Law. Our ordinary shares are currently listed on the NYSE MKT under the trading symbol “ELLO” and on the Tel Aviv Stock Exchange under the trading symbol “ELOM.” C - 4 Risk Factors We face a number of risks associated with our business and industry and must overcome a variety of challenges to utilize our strengths and implement our business strategy. These risks include, among others, the profitability of the photovoltaic market in which we operate; the market, economic and political factors in Italy, in Spain and generally in Europe, in Israel and worldwide; our contractors’ technical, professional and financial ability to deliver on and comply with their operation and maintenance undertakings in connection with the operation of our photovoltaic plants; risks related to the outstanding loans and other financing instruments we obtained, our ability tofurther familiarize ourselves and maintain expertise in the photovoltaic market and the energy market, and to track, monitor and manage the projects which we have undertaken; our ability to identify, evaluate and consummate additional suitable business opportunities and strategic alternatives; the price and market liquidity of our ordinary shares; the fact that we may be deemed to be an “investment company” under the Investment Company Act of 1940 under certain circumstances; and the possibility of future litigation. This is not a comprehensive list of risks to which we are subject, and you should carefully consider all the information in this Prospectus and the documents incorporated by reference herein in connection with your ownership of our common shares. In particular, we urge you to carefully consider the risk factors set forth in the section of this Prospectus entitled “Risk Factors” beginning on page c-11 and under the heading “Risk Factors” in our 2012 Annual Report. C - 5 The Offering The following offering terms are subject to the information that will be set forth in the complementary notice that we will publish, or the Complementary Notice: Issuer Ellomay Capital Ltd. Securities Offered Series A Debentures in the principal amount of NIS 120,000,000 par value, subject to adjustments as set forth in Chapter B of the Prospectus. Denomination The Debentures will be issued in NIS units, each in the principal amount of NIS 1,000. Offering Price As will be determined in the tender as set forth in the Complementary Notice. See Sections 2.1 and 2.9 of the Prospectus. Principal Payment Dates Principal payable in ten equal annual installments on December 31 of each of the years 2014 through and including 2023. Interest Rate See Section 2.1 of the Prospectus. Interest Payment Dates Interest on the outstanding principal of the Debentures is payable on June 30 and December 31 of each of the years 2014 through and including 2023. Linkage The principal and interest will not be linked. Early Redemption See Section 8 of the Indenture. Use of Proceeds Financing of our operations and other general corporate purposes, including, but not limited to, repayment or refinancing of indebtedness or other corporate borrowings (including repayment of the indebtedness under the Loan Agreement described in the “Business” section below in the amount of EUR 13.5 million (approximately NIS 63.7 million), working capital, capital expenditures and investments, acquisitions or collaborations. Trustee Hermatic Trust (1975) Ltd. Governing Law and Jurisdiction Israeli law and competent courts located in Tel Aviv, Israel. C - 6 Summary Consolidated Financial Data For the years ended December 31, 2009, 2010, 2011 and 2012, we have prepared our consolidated financial statements in accordance with IFRS, as issued by the IASB. For periods prior to January 1, 2009, our consolidated financial statements were prepared in accordance with U.S. GAAP. We have therefore adjusted our consolidated financial information at and for the year ended December 31, 2009, in accordance with IFRS 1, “First Time Adoption of IFRS,” or IFRS 1, and financial information set forth in this annual report for the year ended December 31, 2009 may differ from information previously published. We adopted IFRS for the first time in 2010 with a transition date of January 1, 2009. In February 2008 we sold our wide format and super-wide format printing system business to Hewlett-Packard Company, or HP pursuant to an asset purchase agreement executed on December 9, 2007, or the Asset Purchase Agreement. The operating results and cash flows attributed to the digital wide format and super-wide format printing system business were presented in our statements of comprehensive income (loss) and cash flows for the years ended December 31, 2009 and December 31, 2010 as discontinued operations. Statements of financial position amounts related to this business are presented as assets and liabilities attributed to discontinued operations and are expected to be settled in one to two years. The financial statements for the years ended December 31, 2008, 2009 and 2010 were audited by Kost Forer Gabbay & Kasierer, an independent registered public accounting firm and a member of Ernst & Young Global. The financial statements for the years ended December 31, 2011 and 2012 were audited by Somekh Chaikin, an independent registered public accounting firm and a member of KPMG International. On June 9, 2011, we effected a one-for-ten reverse split of our ordinary shares as approved by our shareholders, or the Reverse Split. The Reverse Split caused each 10 ordinary shares, NIS 1.00 par value per share, to be converted into one ordinary share, NIS 10.00 par value per share. No fractional shares were issued as a result of the Reverse Split as all fractional shares resulting from the Reverse Split that were one-half share or more were increased to the next higher whole number of shares and all fractional shares that were less than one-half share were decreased to the next lower whole number of shares. As of June 8, 2011, there were 107,778,493 ordinary shares outstanding and after the Reverse Split there were 10,777,917 ordinary shares outstanding. Unless explicitly stated otherwise, all share prices and amounts are adjusted to account for the Reverse Split. The following tables present our financial data as of the periods presented. The selected consolidated financial data set forth below should be read in conjunction with and is qualified by reference to our consolidated financial statements and the related notes, as well as “Item 5: Operating and Financial Review and Prospects” included in our Annual Report on Form 20-F for the year ended December 31, 2012, which is incorporated by reference into this Prospectus. C - 7 In accordance with IFRS The tables below set forth selected consolidated financial data under IFRS for the years ended December 31, 2009, 2010, 2011 and 2012 and unaudited selected consolidated financial data for the six month periods ended June 30, 2012 and 2013. The audited consolidated financial statements at December 31, 2011 and 2012 and for the years ended December 31, 2010, 2011 and 2012 have been derived from our audited consolidated financial statements set forth in “Item 18: Financial Statements” of our Annual Report on Form 20-F for the year ended December 31, 2012, which is incorporated by reference into this Prospectus. The summary financial information as of June 30, 2013 and for the six months periods ended June 30, 2012 and 2013 have been derived from our unaudited condensed consolidated financial statements set forth in our report on Form 6-K filed on December 26, 2013, which is incorporated by reference into this Prospectus. Results for interim periods are not necessarily indicative of the results that may be expected for the entire year. Consolidated Statements of Comprehensive Income (Loss) (in thousands of U.S. Dollars except per share and share data) For the Six Months ended, For Year ended December 31, June 30, 2013 (unaudited) June 30, 2012 (unaudited) Revenues $ $
